Waties, J.,
delivered the opinion of the court. That the juris. diction of a justice of peace is, by act oí assembly, 1799, estab-bshed not to exceed $20, and by the State constitution it cannot exceed jS5 sterling, and that the judgment in this case being for upwards of $20, was erroneous. The magistrate, who gave judgment, having jurisdiction at the time of issuing his warrant, might perhaps have jurisdiction for $2Ü, and allowed the plaintiff to have remitted the excess, or interest which accrued after the suit brought, but could not give judgment for a sum above $20. I
Motion rejected.